EXAMINER’S COMMENT
Pending Claims
Claims 20, 23, 25, 28, 29, 32-35, 37, 46-48, 50, 52-57, and 59 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The objection to claims 32-35 and 54-57 has been overcome by amendment.
The rejection of claims 24, 36, 38, 49, 58, and 60 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been rendered moot by the cancellation of these claims.
The rejection of claims 24, 36, 38, 49, 58, 60, and 61 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been rendered moot by the cancellation of these claims.
The rejection of claims 60 and 61 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seyerl et al. (US Pat. No. 5,223,172) in view of Howes et al. (US Pat. No. 4,687,595) has been rendered moot by the cancellation of these claims.
The rejection of claims 46-48 and 54 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seyerl et al. (US Pat. No. 5,223,172) in view of Howes et al. (US Pat. No. 4,687,595) has been overcome by amendment.
The rejection of claim 59 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seyerl et al. (US Pat. No. 5,223,172) in view of Howes et al. (US Pat. No. 4,687,595) and Battocchi et al. (WO 2005/051551 A1) has been overcome by amendment.
The rejection of claim 38 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson et al. (WO 00/22054 A1) in view of Miyata et al. (US Pat. No. 4,505,887) has been rendered moot by the cancellation of this claim.
The rejection of claims 20, 32, and 37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson et al. (WO 00/22054 A1) in view of Miyata et al. (US Pat. No. 4,505,887) has been overcome by amendment.
The rejection of claims 27, 38, 51, and 60 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-29 of U.S. Patent No. 10,808,133 has been rendered moot by the cancellation of these claims. 

Terminal Disclaimer
The terminal disclaimer filed on January 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of: 
any patent granted on U.S. Serial. No. 17/023,056,
U.S. Patent No. 10,800,928, and
U.S. Patent No. 8,231,970,
has been reviewed and accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on May 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of: 
U.S. Patent No. 10,808,133,
has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the following rejections have been overcome:
The rejection of claims 20, 23, 28, 29, 32, 37, 46-48, 52-54, and 59 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-29 of U.S. Patent No. 10,808,133. 
The rejection of claims 25 and 50 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-29 of U.S. Patent No. 10,808,133 in view of Hegedus (US Pat. No. 5,059,640).
The rejection of claims 33-35 and 55-57 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-29 of U.S. Patent No. 10,808,133 in view of Field (US 2002/0177646 A1).

Allowable Subject Matter
Claims 20, 23, 25, 28, 29, 32-35, 37, 46-48, 50, 52-57, and 59 are allowed.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
May 11, 2022